Case 1:19-cv-04369-PKC-RML Document 1-1 Filed 07/30/19 Page 1 of 2 PageID #: 3




                   E,XHIBIT A
       Case 1:19-cv-04369-PKC-RML Document 1-1 Filed 07/30/19 Page 2 of 2 PageID #: 4

Civil Court of the City of New York                                              Index Number: CV-024583-19/QU
County of Queens
 Mario A Tapias                                                                            SUMMONS WITH ENDORSED
                       Plaintiff(s)                                                                      COMPLAINT
        -against-                                                                  BASIS oF VENUE:       Plaintiffs residence
Online Information Services Inc.
                Defendant(s)                                                                     Plaintiff s Address (s) :
                                                                                                     Mario A Tapias
                                                                                                3040 2lst Street Apt 407
                                                                                                 Astoria, NY 11102-4455


 To the named defendant (s)
 Oniine lnformation Services Inc. (Deft), at 685 W Firetower Road, Winterville, NC 28590-9232
 YOU ARE HEREBY SUMMONED to appear in the Civil Court of the City of New York, County of Queens at the office of the Clerk
 of the said Court at 89-17 Sutptrin Boulevard in the County of QueenS, City and State of New York, within the time provided by law
 as noted belorv and to file your answer to the (endorsed summons) (annexed complaint) + with the Clerk; upon your failure to answer,
judgment will be taken against you for the total sum of $5,000.00 and interest as detailed below.
Plaintiffs work sheet may be attached for additional information if deemed necessary by the clerk,

Date;July 12,2019
                                                                        AliaRazzaq
                                                                        Chief Clerk

                                                   ENDORSED COMPLAINT
The nature and the substance of the plaintiffs cause of action is as follows: Personal Injuries; Failure to provide proper
servicesl Loss of Personal Property for $5,000.00 with interest from 0212512019
Online Information Services has improperly reported a debt, causing serye damages to my credit record
and personal finances

                                *NOTE TO THE DEFENDANT
      A) If the summons is served by its delivery to you personally within the City of New York, you must appear and answer within
TWENTY days after such sentice; or
      B) If tlze summons is served by delivery to any person other than you personally, or is served outside the City of New York, or by
publication, or by any mearu other tltan personal delivery to you within the Ciry of New York, you are allowed THIRTY days after tlte
proof of service thereof is filed with the Clerk of this Court within whiclr to appear and answer.
      C) Followirtg CPLR 321(a) corporations nwt be represented by an attorney.
                                  * NOTE TO THE SERVER OF THE SUMMONS
The person who serves the summons should complete theAffidavit of Service and shall file it in the Clerk's Offrce in the county where the
action is brought.


PI.AI NTIFF'S CERTIFICATION                          SIGNNAME:
( See 22NYCRR, Section I 30- ) .I a)                 PzuNTNAME:          Mario ATapias
